                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

               v.

 ARNOLD WESLEY FLOWERS, II,                Case Nos. 3:16-cr-00035-SLG and

                       Defendant.          3:16-cr-00058-SLG


     ORDER REGARDING MOTIONS FOR COMPASSIONATE RELEASE

      Before the Court are multiple motions for compassionate release filed in

defendant Arnold Wesley Flowers, II’s two cases.

      In case number 3:16-cr-00035-SLG at Docket 339 is Mr. Flowers’ pro se

Motion for Compassionate Release in Light of the Second Chance Act of 2007;

Pursuant to the First Step Act (P.L. 115-391) of 12/21/2018; and the Newly Passed

Cares Act, Section 12003(b)(2) Amends 18 U.S.C. § 2624(c)(2) of March 27, 2020.

Mr. Flowers filed a declaration in support of his motion at Docket 340. The U.S.

Probation Office filed a sealed Compassionate Release Investigation report at

Docket 341. The Federal Public Defender’s office filed an Amended Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) at Docket 344-1.

The government responded in opposition at Docket 347. With leave from the

Court, Mr. Flowers filed a reply at Docket 350.




       Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 1 of 8
         In case number 3:19-cr-00058-SLG at Docket 350 is Mr. Flowers’ Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), which was filed

by the Federal Public Defender’s office and is substantially similar to the amended

motion filed in the case discussed supra. Because the motions are substantially

similar, no separate response from the government is necessary for the Court’s

determination of this motion.1

         Mr. Flowers is serving a 75-month sentence with an anticipated release date

of August 23, 2021; he is housed at Oklahoma City FTC.2 Mr. Flowers seeks an

order “granting a reduction in sentence to time served and releasing Mr. Flowers

on home confinement for a period of 12 months as a condition of supervised

release.”3

         In 2017, this Court sentenced Mr. Flowers to 75 months imprisonment after

two trial juries—one in each of his two cases—convicted him of a total 14 counts

of drug, firearm, and wire fraud offenses.4 The sentences on all counts were to

run concurrently and concurrently with the sentence in the other case.5 In October


1
 The government’s response in opposition lists both of Mr. Flowers’ case numbers. The Court
has considered the reply filed in case 3:16-cr-00035-SLG as applying in both cases.
2
    www.bop.gov/inmateloc/ (last accessed July 31, 2020).
3
 Case No. 3:16-cr-00035-SLG, Docket 344-1 at 1; Case No. 3:16-cr-00058-SLG, Docket 350 at
1.
4
 Case No. 3:16-cr-00035-SLG, Docket 275 at 1–2; Case No. 3:16-cr-00058-SLG, Docket 278
at 1–2.
5
 Case No. 3:16-cr-00035-SLG, Docket 275 at 2; Case No. 3:16-cr-00058-SLG, Docket 278 at
2.

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 2 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 2 of 8
2019, this Court denied Mr. Flowers’ motion in which he sought a judicial

recommendation that the BOP allow him to spend the final 12 months of his

sentence in a halfway house.6 In December 2019, this Court denied Mr. Flowers’

motion to modify his sentence pursuant to the First Step Act and allow him to serve

his final 12 months at a residential re-entry center.7 In April 2020, this Court denied

another motion from Mr. Flowers seeking a judicial recommendation to the BOP to

place him in a residential reentry center or halfway house.8 The government

opposed all three motions, asserting that Mr. Flowers “has a long and dangerous

criminal history, full of duplicitous conduct and supervised release violations” and

that he “is a danger to the community.”9

I.       Applicable law

         The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow

federal inmates to move the district court for a sentence reduction after exhausting

their administrative rights.10 18 U.S.C. § 3582(c)(1)(A) requires that an inmate

“fully exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons



6
 Case No. 3:16-cr-00035-SLG, Dockets 328 and 330 (motions); Docket 332 (order). Case No.
3:16-cr-00058-SLG, Docket 346 (motion); Docket 348 (order).
7
    Case No. 3:16-cr-00035-SLG, Docket 333 (motion); Docket 335 (order).
8
    Case No. 3:16-cr-00035-SLG, Docket 336 (motion); Docket 338 (order).
9
 Case No. 3:16-cr-00035-SLG, Docket 331 at 2; Docket 334 at 2; Docket 337 at 2. Case No.
Case No. 3:16-cr-00058-SLG, Docket 347 at 2.
10
  First Step Act of 2018, PL 115-391, Dec. 21, 2018, 132 Stat 5194. Prior to this amendment,
only the Director of the Bureau of Prisons could bring a motion to reduce an inmate’s sentence.

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 3 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 3 of 8
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier . .

. .” If the defendant has exhausted their administrative rights, a district court must

consider the motion on the merits. The relevant considerations are the factors set

forth in 18 U.S.C. § 3553(a) to the extent they are applicable.11 If a court finds that

the § 3553(a) factors support a sentence reduction the court must also find that

“extraordinary and compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”12

II.       Exhaustion of administrative rights

          Mr. Flowers maintains that he made a request to prison officials at Oklahoma

City FTC “that he be considered for placement on home confinement,” but it

appears he is not eligible for home confinement because his risk-assessment

score is too high.13         The government does not contest that Mr. Flowers has




11
  In Pepper v. United States, 562 U.S. 476, 490–93 (2011), the Supreme Court held that when
resentencing a defendant whose sentence has been set aside on appeal, “a district court may
consider evidence of a defendant’s rehabilitation since his prior sentencing and that such
evidence may, in appropriate cases, support a downward variance from the advisory Guidelines
range.”
12
     18 U.S.C. § 3582(c)(1)(A).

 Case No. 3:16-cr-00035-SLG Docket 344-1 at 2, 4–5; Docket 344-2; Docket 340 at 1, ¶¶ 3, 4.
13

Case No. 3:16-cr-00058-SLG, Docket 350 at 2; Docket 350-1.

The BOP utilizes the Prisoner Assessment Tool Targeting Estimated Risk and Needs
(PATTERN) to try and predict whether an inmate poses a risk of reoffending based on certain
risk factors.

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 4 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 4 of 8
exhausted his administrative rights, and it appears that Mr. Flowers has exhausted

his administrative rights.

III.     Section 3553(a) factors

         In considering a motion for compassionate release, the § 3553(a) factors

are a lens through which the Court considers the continued appropriateness of the

imposed sentence in light of the COVID-19 pandemic. Here, in considering the §

3553(a) factors, the Court finds that they do not support a reduction in sentence.

Mr. Flowers’ criminal behavior involved possession of cocaine, illegally possessing

firearms, and engaging in insurance fraud by falsely reporting that household items

were stolen during a robbery.14 Mr. Flower’s criminal behavior in this case is

compounded by his prior criminal history and poor performance on supervised

release.15 While Mr. Flowers maintains that he has been “a model inmate,” he only

submitted his education/class transcript and did not submit his disciplinary record

to support that assertion.16 In contrast, the Probation Office has concluded that

Mr. Flowers poses a threat to the community: “the defendant’s overall criminal

history is serious in nature . . . . During this period of incarceration, the defendant

demonstrated his general inability to comply with Court conditions, as he received




14
     Case No. 3:16-cr-00035-SLG, Docket 274 at 7–11.
15
     Case No. 3:16-cr-00035-SLG, Docket 341 at 3; Docket 274 at 17–25.
16
  Case No. 3:16-cr-00035-SLG, Docket 344-1 at 17; Docket 344-7. Case No. 3:16-cr-00058-
SLG, Docket 350 at 4.

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 5 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 5 of 8
one disciplinary infraction while imprisoned.”17 Moreover, while not binding on this

Court, it is informative that the BOP’s risk-assessment tool ranked Mr. Flowers as

a medium risk for reoffending. In light of the foregoing, the Court remains of the

view that the sentence that was imposed continues to reflect the seriousness of

the offense, promote respect for the law, afford adequate deterrence, protect the

public, and provide just punishment.18

IV.       Extraordinary and compelling reasons

          A district court cannot reduce a sentence unless it finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.”19 Mr. Flowers bears the burden of establishing that compelling and

extraordinary reasons exist that justify compassionate release.20 The relevant

policy statement, U.S.S.G. § 1B1.13, sorts extraordinary and compelling reasons

into four categories: (1) the medical condition of the defendant, (2) the age of the

defendant, (3) family circumstances, and (4) other reasons as determined by the

director of the BOP that amount to extraordinary and compelling reasons, other

than or in combination with the previous three categories. Whether the policy



17
     Case No. 3:16-cr-00035-SLG, Docket 341 at 3.
18
     18 U.S.C. § 3553(a)(2).
19
     18 U.S.C. § 3582(c)(1)(A).
20
  United States v. Fuller, No. CR17-0324JLR, 2020 WL 2557337, at *4 (W.D. Wash. May 20,
2020).

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 6 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 6 of 8
statement is binding or merely provides guidance to courts is a matter of

disagreement among district courts.21 However, the Court need not determine

whether § 1B1.13 is binding or advisory because it would reach the same

conclusion in this case regardless of the application of the policy statement.

         Mr. Flowers, who is 45 years old, asserts that “being locked in a cell eight

(8) feet by ten (10) feet cell for count or overnight, with another inmates [sic]” during

the COVID-19 pandemic constitutes an extraordinary and compelling reason to

reduce his sentence.22 Mr. Flowers also maintains that the federal transfer center

where he is housed “currently houses 32 inmates who have tested positive for the

coronavirus, and currently employs 3 staff members who have tested positive.”23

However, Mr. Flowers does not claim in any of his compassionate release motions

that he suffers from any medical issues, let alone any medical issues that would

elevate his risk of death or serious illness from COVID-19.24 The generalized risks

of COVID-19, even to someone in a correctional facility where COVID-19 cases


21
  Compare, e.g., United States v. Beck, 2019 WL 2716505 at *6 (M.D. N.C. June 28, 2019)
(“While the old policy statement provides helpful guidance, it does not constrain the Court’s
independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence
reduction under § 3582(c)(1)(A)(i)”) with United States v. Shields, 2019 WL 2359231 at *4 (N.D.
Cal. June 4, 2019) (rejecting argument that the court may disregard § 1B1.13 because it has not
yet been amended pursuant to the First Step Act); see also United States v. Schmitt, 2020 WL
96904 at *3, Case No. CR12-4076-LTS (N.D. Iowa Jan. 8, 2020) (listing cases split on whether
the policy statement is binding).
22
     Case No. 3:16-cr-00035-SLG, Docket 339 at 3.
23
   Case No. 3:16-cr-00035-SLG, Docket 344-1 at 2. Case No. 3:16-cr-00058-SLG, Docket 350
at 2.
24
  The Compassionate Release Investigation report indicates that “[p]er BOP medical records,
the defendant mainly suffers from chronic foot pain . . . .” Docket 431 at 3.

Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 7 of 8
           Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 7 of 8
have been reported, do not constitute extraordinary and compelling reasons that

would justify compassionate release.25

       Mr. Flowers also maintains that his efforts toward rehabilitation warrant his

release. But 28 U.S.C. § 994(t) provides that “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling reason.” Thus,

while the Court commends Mr. Flowers for completing several classes, this cannot

serve as the basis for compassionate release.

       In light of the foregoing, IT IS ORDERED that in case number 3:16-cr-00035-

SLG, the motion at Docket 339 and the amended motion at Docket 344-1 are

DENIED. IT IS FURTHER ORDERED that in case number 3:16-cr-00058-SLG

the motion to file a reply at Docket 349 is DENIED as moot and the motion at

Docket 350 is DENIED.



       DATED this 3rd day of August, 2020, at Anchorage, Alaska.

                                                      /s/ Sharon L. Gleason
                                                      UNITED STATES DISTRICT JUDGE




25  Fuller, No. CR17-0324JLR, 2020 WL 2557337, at *5 (holding “vague claims that conditions
of confinement are ‘ripe’ for COVID-19 infections” and generalized concerns about COVID-19
pandemic insufficient to establish, extraordinary and compelling reasons necessary to justify
compassionate release); cf. United States v. Boatwright, No. 219CR00301GMNDJA, 2020 WL
1639855, at *5 (D. Nev. Apr. 2, 2020) (“The Court is mindful of the unprecedented magnitude of
the COVID-19 pandemic and the extremely serious health risks it presents, particularly within
the jail and prison setting. However, in that context, a defendant should not be entitled to
temporary release under § 3142(i) based solely on generalized COVID-19 fears and
speculation.”).
Case Nos. 3:16-cr-00035-SLG and Case No. 3:16-cr-00058-SLG United States v. Flowers
Order Re Motions for Compassionate Release
Page 8 of 8
        Case 3:16-cr-00035-SLG Document 351 Filed 08/03/20 Page 8 of 8
